                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 PETER GARCIA,                             )
                                           )
                      Plaintiff,           )
                                           )
 V.                                        )      Docket No. 1:18-cv-00019-NT
                                           )
 MAINEGENERAL HEALTH,                      )
                                           )
                      Defendant.           )


      ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION

      Before the Court is the Defendant’s motion to dismiss or stay the case and to

compel arbitration. (ECF No. 9.) For the reasons stated below, the motion to compel

arbitration is GRANTED and the case is DISMISSED.


                                   BACKGROUND

      Plaintiff Peter Garcia brings this employment discrimination action against

MaineGeneral Health (“MaineGeneral”). The Plaintiff alleges three counts: a

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”)

(Count I); a violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621

et seq. (“ADEA”) (Count II); and a claim of retaliation because of his ADA and ADEA

claims (Count III). Compl. (ECF No. 1).

      The parties entered a Physician Employment Agreement (the “Agreement”)

in June 2017, which called for the Plaintiff to be employed as a primary care physician

and medical director. See Compl. ¶¶ 13, 19; Pl.’s Attach. A (ECF No. 1-1); Agreement

(ECF No. 10-1). The Agreement provided that the Plaintiff’s two year term of
employment would begin after he became licensed to practice medicine in Maine.

Agreement 1, 9. A resident of Florida, the Plaintiff did not have a Maine medical

license when the Agreement was signed. See Compl. ¶¶ 4, 22.

      The Plaintiff had not practiced clinical medicine for a number of years due to

bilateral sensorineural hearing loss, and so he was unable to produce letters from

other physicians attesting to his clinical competency, as required to receive a medical

license. Compl. ¶¶ 24-26; Pl.’s Attach. C at 3 (ECF No. 1-3). The Defendant agreed to

provide a preceptor program through which MaineGeneral physicians would observe

the Plaintiff in clinical practice and then provide the necessary letters to the Board

of Medicine. Compl. ¶ 27. A dispute between the parties arose as to the nature and

duration of the observation period that the Plaintiff would undergo. Compl. ¶¶ 28-33.

The Plaintiff also complained that the Defendant was communicating with the Board

of Medicine about a proposed program without including him on the messages.

Compl. ¶ 38; Pl.’s Attach. C at 5. Following a series of conversations between the

parties, the Defendant informed the Plaintiff on August 17, 2017, that it planned to

unilaterally cancel the contract. Compl. ¶ 71.

      The Agreement contained a provision titled, “ARBITRATION AND WAIVER

OF JURY TRIAL.” Agreement 11. It provides

      The parties agree to make a good faith attempt to resolve informally any
      and all controversies, disputes, or claims between the parties, except as
      specifically set forth herein. Failing such informal resolution, all such
      controversies, disputes, or claims between the parties shall be resolved
      by arbitration proceedings conducted in accordance with the Arbitration
      Rules of the American Health Lawyers Association Alternative Dispute
      Resolution Service (“AHLA-ADRS”). By agreeing to arbitration, the
      parties specifically intend to irrevocably waive, to the extent permitted
      by law, any rights that may be afforded to either party under any and
      all statutory claims. The parties’ obligations to arbitrate shall be subject
      to the following: . . .

      6. This arbitration procedure shall be the exclusive means of settling
      any and all controversies, disputes, or claims between the parties,
      including statutory, common law, or otherwise; provided, however, that
      the requirements hereof shall not apply to (i) any claims or threatened
      claims involving professional medical malpractice, (ii) Medical Staff
      corrective actions, as applicable, (iii) any decision not to renew this
      Agreement, or (iv) claims involving the confidentiality of information, as
      contained herein.

Agreement 11-12.


                                LEGAL STANDARD

      The Federal Arbitration Act (the “FAA”) “reflects ‘a federal liberal policy

favoring arbitration agreements.’ ” Cullinane v. Uber Techs., Inc., 893 F.3d 53, 60 (1st

Cir. 2018) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011)).

“However, arbitration is a matter of contract and a party cannot be required to submit

to arbitration any dispute which he has not agreed so to submit.” Large v. Conseco

Fin. Servicing Corp., 292 F.3d 49, 52 (1st Cir. 2002) (quotation marks omitted). The

FAA provides that “[a] party aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration may petition any

United States district court . . . for an order directing that such arbitration proceed

in the manner provided for in such agreement.” 9 U.S.C. § 4. The FAA further

establishes that

      A written provision in . . . a contract evidencing a transaction involving
      commerce to settle by arbitration a controversy thereafter arising out of
      such contract . . . shall be valid, irrevocable, and enforceable, save upon
      grounds as exist at law or in equity for the revocation of any contract.
9 U.S.C. § 2.

       Federal courts will grant a motion to compel arbitration pursuant to the FAA

when “(i) there exists a written agreement to arbitrate, (ii) the dispute falls within

the scope of that arbitration agreement, and (iii) the party seeking an arbitral forum

has not waived its right to arbitration.” Combined Energies v. CCI, Inc., 514 F.3d 168,

171 (1st Cir. 2008) (quoting Bangor Hydro-Elec. Co. v. New England Tel. & Tel. Co.,

62 F. Supp. 2d 152, 155 (D. Me. 1999)).


                                          DISCUSSION

       The Defendant argues that the factors required to compel arbitration are

present and the Court should dismiss, rather than stay, the case, because all of the

Plaintiff’s claims are arbitrable and dismissal makes any appeal more efficient. Def.’s

Mot. 3-5. The Plaintiff maintains that the motion should be denied. Considering the

Plaintiff’s Response along with his Surreply,1 I interpret his arguments as being three

fold: (1) that, because he never received his Maine license to practice medicine, no

valid instrument requiring arbitration ever came into existence; (2) that if such an

agreement was formed, it is unenforceable because it is unconscionable; and (3) that

the Defendant has waived its right to arbitrate by failing to act in good faith. Pl.’s

Resp. (ECF No. 12). I address each of the Plaintiff’s arguments in turn.




1      I am exercising my discretion to consider the Plaintiff’s Surreply largely because he is
a pro se litigant. See, e.g., Szillery v. Career Sys. Dev. Corp., No. CV-08-62-B-W, 2008 WL
2789492, at *3 (D. Me. July 17, 2008).
I.    Whether There Is an Enforceable Written Agreement to Arbitrate

      “ ‘[A] court should not compel arbitration unless and until it determines that

the parties entered into a validly formed and legally enforceable agreement covering

the underlying claims(s).’ ” Nat’l Fed’n of the Blind v. The Container Store, Inc., 904

F.3d 70, 80 (1st Cir. 2018) (quoting Escobar-Noble v. Luxury Hotels Int’l of P.R., Inc.,

680 F.3d 118, 121 (1st Cir. 2012)). The FAA provides that written arbitration

agreements “shall be valid, irrevocable, and enforceable, save upon grounds as exist

at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “ ‘When deciding

whether the parties agreed to arbitrate a certain matter . . . courts generally . . .

should apply ordinary state-law principles that govern the formation of contracts.’ ”

Grand Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 7 (1st Cir. 2014) (quoting

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). As provided for in the

Agreement, I apply Maine law to this dispute. Agreement 12.

      A.     Whether a Contract was Formed

      The Plaintiff argues that no contract came into existence because the condition

precedent to the Employment Agreement’s formation—his acquisition of a license to

practice medicine in Maine—never occurred. Pl.’s Resp. 5 (no enforceable contract

because “the hiring process was never complete and he never became an employee”).

According to the Plaintiff, since no contract was ever formed, there can be no

agreement to arbitrate. See Adams v. Suozzi, 433 F.3d 220, 226 (2d Cir. 2005) (“If the

contract embodying a purported arbitration agreement never existed, the arbitration

agreement itself does not exist.”). The Defendant responds that a contract may be

valid even where performance does not occur. Def.’s Reply 2 (ECF No. 17).
       Generally speaking “[i]n the law of contracts, conditions may relate to the

existence of contracts or to the duty of immediate performance under them.” 13

Williston on Contracts § 38:4 (4th Ed.). Compare Curran v. Ruffing, 792 A.2d 1090,

1093 (Me. 2002) (“These provisions are condition precedents to the existence of a

binding contract.”), with Chamberlain v. Porter, 562 A.2d 675, 676-77 (Me. 1989) (sale

of property was condition precedent to seller’s duty to pay broker’s commission). The

Plaintiff would be correct that he has no duty to arbitrate if obtaining a medical

license was a condition precedent to the formation of the contract. The problem with

the Plaintiff’s argument is that it misses the subtle legal distinction between

conditions relating to formation and conditions relating to performance. Most

conditions precedent describe an event “which must occur before a party is obliged to

perform a promise made pursuant to an existing contract, a situation to be

distinguished conceptually from a condition precedent to the formation or existence

of the contract itself.” Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 660

N.E.2d 415, 418 (N.Y. 1995).

       The conditional language of the Agreement appears in “Section VI,” captioned

“TERM OF EMPLOYMENT.” It reads:


       Subject to . . . physician fulfillment of the required qualifications set
       forth in Section III2 herein, the term of Physician’s employment
       hereunder shall be for an initial term of 2 years, beginning on the later
       of (a) July 1, 2017 or (b) the fulfillment of the conditions set forth in
       Section III hereof (“Commencement Date”) and ending on the second
       anniversary of such Commencement Date, and shall automatically

2       Section III, headed “QUALIFICATIONS,” provides in pertinent part that “Physician shall be
licensed to practice medicine in the State of Maine.” Agreement 1.
      renew for subsequent one (1) year terms thereafter, unless terminated
      earlier in accordance with the terms and conditions of this Agreement,
      provided, however, if such conditions are not fulfilled on or prior to
      August 1, 2017, Employer shall be entitled to terminate this Agreement
      with no further obligation to Physician.

Agreement 9. The condition here triggers the Plaintiff’s start date and term of

employment, and the parties’ duties to perform. Agreement 9. The parties could have,

but did not, state that the Agreement does not come into effect until the condition is

fulfilled. See, e.g., Irving v. Town of Clinton, 711 A.2d 141, 142 (Me. 1998) (“This

contract is contingent upon voter approval.”).

      The non-occurrence of the condition also has a legal effect under the contract.

If the Plaintiff does not acquire his license by August 1, 2017, the contract allows the

Employer to terminate the Agreement. Agreement 9. The language regarding

termination presupposes that the contract is already in existence.

      The Complaint alleges that on August 17, 2017, General Counsel for the

Defendant notified the Plaintiff that it was “unilaterally cancelling the contract.”

Compl. ¶ 71. The termination of a contract does not mean that the parties are no

longer required to arbitrate disputes that arise under that contract. Nolde Bros. v.

Local No. 358, Bakery & Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 252

(1977) (“[T]he parties’ obligations under their arbitration clause survive[] contract

termination when the dispute [is] over an obligation arguably created by the expired

agreement.”). Because I find that acquiring a Maine medical license is a condition

precedent to the parties’ performance, the Agreement—including its arbitration

clause—is enforceable.
      B.     Whether the Agreement is Unconscionable

      The Plaintiff has the burden to show that the arbitration clause is

unconscionable. Bose Corp. v. Ejaz, 732 F.3d 17, 23 (1st Cir. 2013). Although the

Supreme Judicial Court in Maine “has not yet ruled on an unconscionability challenge

to an employment (or any other) arbitration provision under Maine law,” it has

discussed the standard for unconscionability outside of arbitration. Brackett v. Gen.

Dynamics Armament, No. CIV. 10-176-P-H, 2010 WL 2628525, at *2 (D. Me. June 25,

2010). In Bither v. Packard, 98 A. 929, 933 (Me. 1916), the Law Court wrote that

contractual unconscionability would have to “shock the conscience, and amount in

itself to conclusive and decisive evidence of fraud.” See also Barrett v. McDonald

Investments, Inc., 870 A.2d 146, 155 (Me. 2005) (Alexander, J., concurring)

(suggesting factors of unconscionability for arbitration agreements).

      “[A] party’s challenge to another provision of the contract, or to the contract as

a whole, does not prevent a court from enforcing a specific agreement to arbitrate.”

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70 (2010); see also Nat’l Fed’n of the

Blind, 904 F.3d at 81 (“A challenge to the validity of an entire contract containing an

arbitration provision must go to an arbitrator [and] a challenge to the validity of the

arbitration provision itself must be decided by the court.”).

      The Plaintiff argues that the Agreement is unenforceable because it is

unconscionable, and he cites numerous factors in support of that claim. He claims

that: (1) the contract is one of adhesion between parties with unequal bargaining

power; (2) the Defendant exploited the Plaintiff’s family motivations to find

employment in the area; (3) the Defendant has greater resources to spend on
arbitration; (4) the Defendant has such strong ties to the state and the community

that arbitration in Augusta would not be fair; (5) the arbitration process will

eliminate the Plaintiff’s right to appeal; and (6) the arbitration provision’s prohibition

on punitive and exemplary damages deprives him of his statutory rights. Pl.’s

Surreply 5-6.

         The existence of an adhesion contract, the parties’ unequal bargaining power,

and the exploitation of the Plaintiff’s family situation are all challenges to the validity

of the contract as a whole. Because they are not specific to the arbitration clause,

those claims must be brought to the arbitrator. See Nat’l Fed’n of the Blind, 904 F.3d

at 81.

         The Plaintiff has not pleaded sufficient facts or presented an evidentiary record

to support a finding that the arbitration clause is unconscionable because of the

Defendant’s greater resources. Without evidence about either his resources or the

costs of arbitration, I cannot hold that the cost of arbitration is prohibitive. See Green

Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91 (2000). The parties’ relative

resources, standing alone, do not impact whether “the prospective litigant effectively

may vindicate [his or her] statutory cause of action in the arbitral forum.” Am. Exp.

Co. v. Italian Colors Rest., 570 U.S. 228, 235 (2013). The Plaintiff argues that the

difference in resources between the parties will “profoundly limit discovery,” but he

does not explain how that is so. Nor does he explain how any differences in resources

would curtail his ability to arbitrate in Maine any more than it would to litigate in

Maine. See Pl.’s Surreply 5.
        As to the Defendant’s ties to the community, the Plaintiff presents no evidence

of an actual bias as to all arbitrators in the Augusta area, and the Plaintiff provides

no authority to support his claim that because a party is well-known in an area,

arbitration in that region would be unfair. Further undercutting this argument, the

Plaintiff has input into the identity of the arbitrator. Agreement 11 (providing that

parties shall jointly select arbitrator or shall each appoint an arbitrator and those

two arbitrators shall select a third arbitrator).

        The limitations on the Petitioner’s right to appeal an arbitrator’s

determination do not make the arbitration clause unconscionable. They are fully

consistent with the FAA and are at play in every arbitration agreement. 9 U.S.C.

§§ 9-11; see Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 586 (2008).

        Finally, I consider whether the Agreement’s prohibition on punitive and

exemplary damages makes the arbitration provision unenforceable.3 The Plaintiff

does not develop this argument, having only raised it in his Surreply, and the

Defendant has not had an opportunity to respond to it. The First Circuit has

considered and rejected a similar argument. Anderson v. Comcast Corp., 500 F.3d 66,

71 (1st Cir. 2007). In Anderson, the First Circuit initially noted that a “remedy

stripping provision of [an] arbitration agreement pose[s] a question of arbitrability—

i.e., that the court rather than the arbitrator should decide in the first instance




3       I interpret this argument as an effective vindication challenge to the arbitration provision. See
Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 235 (2013) (An arbitration clause is only enforceable
“so long as the prospective litigant effectively may vindicate [his or her] statutory cause of action in
the arbitral forum.”).
whether the conflict between the arbitration agreement and the statute prevent[s]

[the plaintiff] from vindicating her statutory rights.” Anderson, 500 F.3d at 73 (citing

Kristian v. Comcast Corp., 446 F.3d 25, 47-48 (1st Cir. 2006)). Anderson addressed an

argument that the arbitration agreement’s prohibition against multiple damages

conflicted with the Massachusetts Consumer Protection Act, which allows multiple

damages to be awarded upon a finding that a willful or knowing violation occurred.

The First Circuit concluded that because the plaintiffs’ available remedies turned on

a question of fact, the issue belonged to the arbitrator in the first instance. Anderson,

500 F.3d at 75.

        Here, the Plaintiff may be entitled to punitive damages under the ADA if, in

addition to proving a substantive ADA violation, he can show that the Defendant

“discriminate[d] in the face of a perceived risk that its actions [would] violate federal

law.” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999). As in Anderson, this is a

factual determination left to the arbitrator, and it does not prevent enforcement of

the arbitration clause. See Anderson, 500 F.3d at 75.

        For the forgoing reasons, I conclude that the parties entered into a validly

formed and legally enforceable agreement covering the Plaintiff’s claims.4 I thus

proceed to address the Plaintiff’s argument that the Defendant waived its right to

compel arbitration.




4        The Agreement calls for the arbitration of “all controversies, disputes, or claims between the
parties,” subject to a few exclusions not applicable to the instant dispute. The Plaintiff does not contend
that his claims fall outside the scope of the arbitration clause, and it appears that the dispute over the
failure to complete the Plaintiff’s hiring falls comfortably within the arbitration clause’s broad scope.
II.   Whether the Defendant Waived its Right to Arbitrate by Failing to Act
      in Good Faith

      The Plaintiff makes two arguments that are based on a waiver theory. First,

he contends that the Defendant did not act in good faith, as required by the

Agreement, and thus has waived its right to arbitrate. Second, he argues that the

Defendant could have sought arbitration long before it did and should not be allowed

to demand arbitration now.

      The Plaintiff’s argument that the Defendant has waived arbitration by failing

to first make a good faith attempt to resolve the dispute informally, as the Arbitration

Provision requires, fails at the gate. Pl.’s Resp. 6-7. A similar argument was rejected

by the First Circuit in Dialysis Access Center, LLC v. RMS Lifeline, Inc., 638 F.3d 367

(1st Cir. 2011). There, the plaintiffs also asserted that they could not be required to

arbitrate because the defendant had not engaged in good faith negotiation to resolve

the dispute before seeking arbitration as the contract required. The First Circuit held

that the determination of whether the defendant had complied with the arbitration

clause’s “good faith negotiations” pre-condition to arbitration was an issue for the

arbitrator to decide. Dialysis Access Ctr., 638 F.3d at 383. Dialysis Access Center

controls this case.

      The Plaintiff also argues that the Defendant waived its right to arbitrate by

failing to seek arbitration at an earlier time. “[A]rbitration clauses are not set in

cement: such clauses may be waived, either expressly or through conduct.” Joca-Roca

Real Estate, LLC v. Brennan, 772 F.3d 945, 946-47 (1st Cir. 2014). To determine if a

conduct-based waiver has occurred, I examine “whether there has been an undue
delay in the assertion of arbitral rights and whether, if arbitration supplanted

litigation, the other party would suffer unfair prejudice.” Id. at 948. In making this

determination I consider

       the length of the delay, the extent to which the party seeking to invoke
       arbitration has participated in the litigation, the quantum of discovery
       and other litigation-related activities that have already taken place, the
       proximity of the arbitration demand to an anticipated trial date, and the
       extent to which the party opposing arbitration would be prejudiced.

Id. I find that none of these factors support a finding of waiver. The First Circuit has

held that an employer does not waive its right to arbitration by failing to file a motion

to compel during the pendency of EEOC proceedings. Marie v. Allied Home Mortg.

Corp., 402 F.3d 1, 16 (1st Cir. 2005). Here, the Defendant moved for arbitration

shortly after the action was filed and before discovery. See Def.’s Mot. A trial schedule

has not been set and there has been no delay to prejudice the Plaintiff.5

III.   Dismiss or Stay

       Having concluded that the Plaintiff’s claims against the Defendant are

arbitrable, the remaining question is whether to dismiss or stay the action. The

Defendant has requested dismissal and a stay in the alternative. Def.’s Mot. 5. In the

First Circuit, federal courts have discretion to either dismiss or stay when all the

issues before the court are arbitrable. Baker v. Securitas Sec. Servs. USA, Inc., 432 F.

Supp. 2d 120, 127 (D. Me. 2006) (citing Bercovitch v. Baldwin Sch., Inc., 133 F.3d 141,


5       Plaintiff quotes at length from Brennan v. King, 139 F.3d 258 (1st Cir. 1998), to argue
that he “does not need to request arbitration.” Pl.’s Resp. 9 (ECF No. 12). While it may be true
that Plaintiff does not have to request arbitration, he has signed an Agreement with a valid
arbitration clause. If the other side moves to compel arbitration of a dispute that falls within
the scope of the clause, as has happened here, I must either dismiss or stay the case pending
arbitration. I fail to see how Brennan helps the Plaintiff at all.
156 n.21 (1st Cir. 1998)). But see Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d Cir.

2015) (concluding the FAA requires a stay and noting a circuit split on the issue).

      The advantages of dismissal are well established:

      “Any post-arbitration remedies sought by the parties will not entail
      renewed consideration and adjudication of the merits of the controversy
      but would be circumscribed to a judicial review of the arbitrator’s award
      in the limited manner provided by law. This course of action will also
      make the arbitrability issue immediately appealable and will avoid the
      litigation expenses and delay if the arbitration conducted were vacated
      by a later appeal.”

Baker, 432 F. Supp. 2d at 127 (quoting Boulet v. Bangor Sec. Inc., 324 F. Supp. 2d

120, 127 (D. Me. 2004)).

      In light of the foregoing, I conclude that dismissal is appropriate.


                                  CONCLUSION

       For the reasons stated above, the Court GRANTS the Plaintiff’s motion for

leave to file a Surreply and GRANTS the Defendant’s motion to dismiss and compel

arbitration.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States Chief District Judge

Dated this 20th day of November, 2018.
